Petition for Writ of Mandamus Denied and Opinion filed June 2, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00373-CV



                   IN RE DIOGU KALU DIOGU II, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-214343

                         MEMORANDUM OPINION

      On May 9, 2016, relator Diogu Kalu Diogu II filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Chad Bridges, presiding judge of the 240th District Court of Fort Bend County, to
vacate his September 23, 2015 order that sets aside the default judgment and grants
a new trial.

      Mandamus review is not available for an order that sets aside a default
judgment when there has been no jury trial. See In re Cort, No. 14–14–00646–CV,
2014 WL 4416074, at *2 (Tex. App.–Houston [14th Dist.] Sept. 9, 2014, orig.
proceeding) (per curiam) (mem. op.); In re Abrokwa, No. 05–15–01239–CV, 2015
WL 6520083, at *1 (Tex. App.—Dallas Oct. 28, 2015, orig. proceeding) (mem.
op.); and In re Procesos Especializados en Metal, S.A. de C.V., No. 04–14–00543–
CV, 2014 WL 4347724, at *3 (Tex. App.—San Antonio Sept. 3, 2014, orig.
proceeding) (mem. op.).

      Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                        2